 IDAHO POWER COMPANY547It is also recommended that Respondent be ordered to make available to theBoard upon request, payroll and other records to facilitate .the checking of the amountof earnings due and Respondent's compliance with the recommended order forreinstatementThe unfair labor practices found to have been engaged in by Respondent are ofsuch a character in scope that, in, order to insure the employees their full rightsguaranteed them by the Act, it is recommended that Respondent cease and desistfrom in any manner interfering with, restraining, and coercing its employees in theirrights guaranteed by the ActOn the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following,CoNcLusIoNs of LAW1Sheet Metal Workers Local No 159, Sheet Metal Workers International As-sociation, AFL-CIO, is a 'labor organization within the meaning of Section 2(5) ofthe Act, admitting to membership employees of Respondent2 By discriminating in regard to the hire and tenure of employment of RobertE York, Buddy F Robbins, and Tommy Meyers, Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8 (a) (3) of theAct3By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(a)(1) of the Act.4All production and maintenance employees at Respondent's Randleman plant,excluding office clerical employees, guards, watchmen, and all supervisors as definedin the Act, constitute an appropriate unit for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act5On and since August 1, 1958, the above-named Union was, and presently is,the exclusive representative of the employees in the above unit for the purpose ofcollective bargaining within the meaning of Section 9(b) of the Act6By failing and refusing to bargain with the above-named Union pertaining towage increases granted to employees in the above unit, and by failing to famish theUnion with requested wage information, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a) (1) and (5) of the Act7The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2 (6) and (7) of the Act8Respondent has not engaged in any unfair labor practices in refusing to rein-state Keneth Farabee or in discharging Harry Baldwin[Recommendations omitted from publication lIdahoPower CompanyandInternational Brotherhood of Elec-tricalWorkers,AFL-CIO,Petitioner.Cage No. 19-RC-2363February 9, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, ahearing was held before Dan E Boyd, hearingofficerThe hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmedPursuant to the provisions of Section 3(b) ofthe Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom andMembersBean and Jenkins]Upon the entire record in this case,the Board finds1.The Employer is engaged in commerce within the meaning ofthe Act126 NLRB No 73 548DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and(7) of the Act.4.The Employeris a public utility engaged in the generation, dis-tribution,and sale of electrical energy in Idaho, Oregon, and Nevada.Its general office, mobile construction facilities,and maintenance shopsand garages are located in Boise, Idaho.Management of the systemis centralized in the Boise general office.The distribution functionsof the Employer's operating system is divided into four geographicaldivisions,which are subdivided into districts,and operational activ-ities are divided into the following five major divisions:commercial,powerplant design and construction,electricaloperationsandconstruction,power production,and industrial development.Theelectrical operations and construction division is composed of sixdepartments,as follows:operations, construction,communications,inspection,planning, and analysis.Personnel policies are centrallydetermined and are uniform throughout the system.Major employeebenefits apply uniformly throughout the system.There is no bar-gaining history affecting any of the employees.The Petitioner,desirous of representing all production and main-tenance employees of the Employer who aredirectlyengaged in theproduction,transmission, and distribution of electrical energy, seeksa unit of production and maintenance employees in the power pro-duction division,operations and construction departments of theelectrical operations and construction division,and in the electricaldepartments of the four geographical divisions of the Employer, ex-cluding the employees in the inspection and communications depart-ments of the electrical operations and construction division.Morespecifically,Petitioner would include transmission dispatchers,power-plant operating and maintenance employees,all employees engaged inconstruction and maintenance of transmission lines, and all employeesin the electrical department of the four geographical divisions.Andit would exclude employees who maintain the Employer's communica-tions system,the garage,machine shop,motor vehicles and equipment,and the warehouse and stores personel who store and issue materialsissued in construction.Alternatively,Petitioner seeks a unit of production and mainte-nance employees in the electrical operations and construction andpowerplant production and construction divisions of the Company,including transmission dispatchers and excluding or including theBoise shops and garages.However, Petitioner is willing to partici-pate in an election in any unit found appropriate by the Board. IDAHO POWERCOMPANY549The Employer maintains in substance that a companywide produc-tion and maintenance unit is appropriate herein. Its basic disagree-ment with the unit preferred by the Petitioner is as to the unitplacement of those referred to above whose functions are alleged bythe Petitioner to be indirectly, rather than directly, related to theproduction, transmission, and distribution of electricity.The partiesare also in dispute over whether certain persons, discussed below,should be excluded from the unit as office clericals, technicals, super-visors, or managerial employees.We are in essential agreement with the Employer's unit position.The primary unit sought by the Petitioner excluding the employeesindicated does not correspond to any administrative subdivision ofthe Employer's operations, nor may it be found appropriate on thebasis of any bargaining history.Upon the entire record, includingthe nature and integration of Employer's operations, the centralizedcontrol of management over the operation, and the uniformity ofemployee benefits, we find that a systemwide unit of production andmaintenance employees, except for those excluded for reasons givenbelow, is appropriate.1'Contrary to the Employer, the Petitioner would exclude the follow-ing as technical employees : estimators and layoutmen, the surveyingclassifications, including chief of the party, transitmen, instrument-men, rodmen, chainmen, stakemen, communications technicians, andpowerplant technicians.Estimators and layoutmen are located at the headquarters of thevarious divisions of the Employer.The layoutmen make surveys forline extensions to customers, prepare work orders for the reconstruc-tion or maintenance of lines, and prepare maps to guide line crews totheir work.The estimators make surveys laying out boundaries,locating poles, and ascertaining rights-of-way, and design and lay outproposed lines and line modifications.These employees use a transitand the customary surveying tools.The surveying classifications work as a team.They perform sub-stantially the same duties as the layoutmen and estimators but in theconstruction phase of work.They run the alignment of transmissionlines, determine land boundaries, run centerline station staking, takenotes necessary for making line profiles, and stage out structures ortower locations.They are required to possess skill in the use ofsurveying tools and drafting instruments.1 SeeThe Houston Corporation,124 NLRB 810;Montana-Dakota Utilities Co.,115NLRB 1396;The Gas Service Company,115 NLRB 944;Pioneer Natural Gas Company,111 NLRB 502. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have heretofore found, as we do in this case, that employees ofthe type discussed above are technical employees.2We therefore shallexclude estimators, layoutmen, and the surveying crews from the unit.The communications technicians install and maintain microwave,carrier current, telephone lines, and high frequency radio equipment.They are qualified to work on every type of communications equip-ment used by the Employer. Their work-in maintaining communi-cations equipment requires an extensive training in electronics.The powerplant technicians maintain control equipment at power-plant stations.They install or remove equipment from switchboardsand control panels, test and maintain telemetering equipment, andcarrier-current relay equipment.Knowledge of trigonometry and abasic knowledge of electrical circuits is necessary for their work.We believe that the communications technicians and powerplanttechnicians are highly skilled maintenance employees rather thantechnical employees as contended by Petitioner.'As maintenanceemployees, they are included in the unit.Also contrary to the Employer, the Petitioner would exclude theemployees in the following clerical classifications : district serviceclerks, meter readers accountant, mobile stores, and meter reader col-lectors; residential salesmen, stores inventory clerks, records clerks,machine shop clerks, and materials coordinators 4District service clerks, sometimes called cashier-clerks, work in thedistrict offices of the Employer.They maintain the customer orderfile, accept payments of bills, make bank deposits, receive customercomplaints, and service outage reports. In certain of the offices, dis-trict service clerks spend some time using radiophones to receive callsfrom, and relay messages to, servicemen.Meter readers are underthe jurisdiction of an accounts manager.They are engaged primarilyin reading meters and tabulating their readings which are transmittedto the billing department for customer billing purposes.Meter readercollectors, in addition to reading meters, attempt to collect delinquentaccounts.Residential salesmen, like other sales people employed bythe Employer, work under the direction of a sales manager.Theyare mainly engaged in outside work selling electric power and ap-pliances handled by the Employer.They may also be called uponto investigate customer service complaints and they prepare worktickets for meter changes or increases in line or transformer capacity.2Brown Engineering Company, Inc.,123 NLRB 1619;Western Association of Engineers,Architects,and Surveyors,101 NLRB64;Buckeye Rural Electric Co-operative, Inc.,88 NLRB 196. Also seePuget Sound Power & Light Company,117 NLRB 1825.8 SeeIndiana&Michigan Electric Company,115 NLRB 512;Central Operating Com-pany,115 NLRB 1754.4The Employer would also include service dispatchers in the unit,a classification as towhich the Petitioner's position is not clearThe record does not adequately deal with allemployees in this classification and we shall permit such employees to vote subject tochallenge. IDAHO POWER COMPANY551The accountant, mobile stores, is attached to the mobile stores depart-ment.He records the issuance and receipt of materials. Stores in-ventory clerks maintain inventory records of materials and supplies.Records clerks are attached to the mobile office and handle all thetimekeeping and construction reports of the outside constructionforces.Machine shop clerks work in the machine shop office of theBoise shops and garage.They maintain records of shop orders,material purchased, and inventories, and also keep track of the ma-chine shop employees' worktime, sick leave, and vacations.Materialscoordinators ascertain material needs of substation crews, preparematerial estimates, and coordinate with stores personnel to make surethat adequate inventories are on hand.On these facts, we find that the district service clerks, meter readers,and meter reader collectors should be excluded from the unit as officeclerical employees 5We view the accountant, mobile stores, the storesinventory clerks, records clerks, machine shop clerks, and materialscoordinators as essentially plant clerical employees and we shall in-clude them as such.'The residential salesmen do not have sufficientcommunity of interest with employees in the unit to warrant their in-clusion, and they are therefore excluded.The parties are in disagreement as to the supervisory status ofcertain persons mentioned hereinafter?We find that the subcrewforemen, working electrical foreman, and chief powerplant operatorare not supervisors. Such direction as they give is of a routine natureand they are not shown to possess or exercise supervisory authority.However, we find that the authority to hire, discharge, or disciplineemployees is vested in the line working foreman, transformer depart-ment foreman, engineering shop foreman, substation crew foreman,senior communications technician, and stores supervisors.Accord-ingly, we shall exclude those individuals from the unit.With respectto the working garage foreman, the record does not enable us to deter-mine his status.We shall therefore permit him to vote subject tochallenge.Finally, the Petitioner, contrary to the Employer, would excludelocal representatives as either managerial or supervisory personnelwhereas the Employer, contrary to the Petitioner, would excludetransmission dispatchers as managerial employees.Local representatives maintain offices in small communities andrural areas serviced by Employer. They handle customer complaints,collect bills, makes sales contacts with customers, read meters, act as5 The Houston Corporation, supra;The Gas Service Company,supra.6 SeeThe Gas Service Company, supra°Inasmuch as we are excluding the surveying classifications on the ground that theyare technical jobs, we find it unnecessary to decide whether the chief of party is asupervisor. 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDtroublemen or servicemen, and serve generally as the Employer'srepresentative in the area.The local representative directs the clerkwho may work in his office; he has the authority to grant overtime tosuch employee, and appears to have the authority to make recom-mendations with respect to the hiring of any such employee whichwould carry "great weight."Local representatives are responsibledirectly to the district manager. In these circumstances, we find thatlocal representatives have interests which are diverse from those ofemployees in the unit and, as requested by Petitioner, shall excludethem from the unit."Transmission dispatchers are mainly concerned with the regulationof generating facilities to meet changing demands for power.Theyalso arrange for the exchange of power with other utility companies.We recently considered the status of employees performing similarduties and rejected a claim of managerial status for the employeesinvolved.'In this case, too, we find that the transmission dispatchersare not managerial employees and that they belong in the productionand maintenance unit.We shall include them.Accordingly, on the basis of the entire record, we find that thefollowing employees of the Employer constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9(b) of the Act: All production and maintenance employees of theEmployer, including communications technicians, powerplant tech-nicians, the accountant, mobile stores, stores inventory clerks, recordsclerks, machine shop clerks, materials coordinators, subcrew foremen,the working electrical foreman and chief powerplant operator, andtransmission dispatchers, but excluding chief of party, estimatorsand layoutmen, transitmen, instrumentmen, rodmen, chainmen, stake-men, district service clerks, meter readers, and meter reader collectors,all office clerical employees, the residential salesmen, professional em-ployees, guards, part-time janitors and switch pullers, local represen-tatives, line crew foremen, the line working foreman, transformerdepartment foreman, engineering shop foreman, substation crew fore-man, senior communications technicians, stores supervisors, and allmanagerial employees and supervisors as defined in the Act.[Text of Direction of Election 10 omitted from publication.]8 SeeGulf States Telephone Company,118 NLRB1039;General Telephone Company ofOhio,112 NLRB 1225.8 The Connecticut Light and Power Company,121 NLRB 768.10 The unit found appropriate is larger than that originally sought by Petitioner, andneither the exact size of the unit nor the precise interest of the Petitioner in the unit isclear from the recordAccordingly,the Regional Director is instructed not to proceedwith the election herein until he shall have first determined that the Petitioner has anadequate showing of interest among the employees in the appropriate unit.ForemostDairies, Ina.,118 NLRB 1424, 1428.